Name: Regulation (EEC) No 990/72 of the Commission of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feeding-stuffs and for skimmed milk powder for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 428 Official Journal of the European Communities 17.5.72 Official Journal of the European Communities No L 115/ 1 REGULATION (EEC) No 990/72 OF THE COMMISSION of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feeding ­ stuffs and for skimmed milk powder for use as feed THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1411/71 ,2 and in particular Articles 10 (3 ) and 28 thereof ; Whereas pursuant to Council Regulation (EEC) No 986/68 3 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed, as last amended by Regulation (EEC) No 673/71 ,4 the conditions for payment of aid were determined by Commission Regulation (EEC) No 1106/685 of 27 July 1968 on detailed rules for granting . aid for skimmed milk powder for use as feed and skimmed milk processed into compound feedings-stuffs , as last amended by Regulation (EEC) No 2026/71 ° ; Whereas it is necessary to make certain changes to the present rules ; whereas, since these rules have already been amended several times , all these provisions should be restated in a new Regulation in the interests of clarity ; Whereas it should be ensured that the skimmed milk and skimmed milk powder for which aid is granted are in fact used as feed ; whereas to that end the conditions which these products must satisfy should be specified ; whereas consequently provision should be made to ensure that aid is granted only for skimmed milk and skimmed milk powder processed into feeding-stuffs in accordance with certain requirements or for skimmed milk powder used after denaturing ; whereas there should also be appropriate provisions to prevent aid being paid more than once for one and the same product ; Whereas the denaturing methods to be employed by users when skimmed milk powder is denatured must be so determined that denatured skimmed milk powder can be clearly recognised as such ; whereas it is important to ensure effective supervision of the proper operation of this process ; whereas spot checking of denaturing undertakings would be an appropriate means of achieving this end ; Whereas , if skimmed milk powder or skimmed milk is used in the manufacture of compound feeding-stuffs, aid should be granted only if those feeding-stuffs conform to certain minimum standards as regards composition customarily observed in the industry and if they have reached the final stage of industrial manufacture ; whereas to permit effective supervision it must also be specified that the products should be packaged in such a way as to enable them to be identified ; whereas Member States should have the opportunity of specifying the methods by which the standards referred to above are to be satisfied ; Whereas special packing is not essential to the supervision of the final use of compound feeding-stuffs if products specified for the denaturing of skimmed milk powder have been added to them ; whereas in addition that requirement would not be appropriate in cases of transportation by tanker or container as practised by certain users ; whereas that method of transport should therefore be subject to special inspection arrangements and aid should be paid only after inspection has taken place ; Whereas, if compound feeding-stuffs manufactured in a Member State are delivered by tanker or container to a user undertaking in another Member State, proof that delivery has taken place under the required 1 OJ No L 148 , 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971 , p . 4 . 3 OJ No L 169, 18.7.1968 , p . 4 . 4 OJ No L 77, 1.4.1971, p. 9. 6 OJ No L 184, 29.7.1968, p . 26. 6 OJ No L 214, 22.9.1971 , p . 9 . 429Official Journal of the European Communities the applicant furnishes proof that no aid was granted when the starch was incorporated . Such proof may be furnished in the form of a declaration made by the intervention agency of the Member State on whose territory the starch was incorporated . Article 2 Skimmed milk powder shall be denatured : ( a ) by the addition per 100 kilogrammes of skimmed milk powder of 2-5 kilogrammes of : conditions is furnished by production of the control copy referred to in Article 1 of Commission Regulation (EEC) No 2315/691 of 19 November 1969 on the use of Community transit documents for the purpose of applying Community measures for verifying the use and/or destination of goods, as amended by Regulation (EEC) No 595/712 ; "Whereas it is possible to ensure effective supervision of the use of reduced-price skimmed milk and skimmed milk powder processed into compound feeding-stuffs only if the undertakings benefiting from aid offer adequate guarantees ; whereas the existence of these guarantees should be recognised by the approval of the processing undertaking by the competent agency of the Member State concerned and provision should be made for an accounting system adapted to the particular requirements of the aid arrangements ; Whereas undertakings should be permitted to adapt themselves to the new provisions without losing the benefit of aid and consequently a period of time should be allowed before these provisions are implemented ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ;  lucerne meal, or  grass meal containing particles of up to 0-3 mm; however a proportion not exceeding 30% of the meal may contain particles of up to 0-5 mm, or (b ) up to 31 October 1972, by the addition per 1 000 kilogrammes of skimmed milk before dehydration of  1 gramme of carmoisin (azorubine E 122) or  1 gramme of eosin . Article 3 HAS ADOPTED THIS REGULATION : Article 1 1 . Denaturing shall be supervised on the premises . Each Member State shall appoint an agency to carry out this supervision . 2 . The concern undertaking denaturing shall , in good time beforehand, communicate in writing to the agency referred to in paragraph 1 : ( a) its business name and address ; 1 . Aid shall be granted for skimmed milk powder which has either been denatured in accordance with the provisions of Articles 2 and 3 , or been used in the manufacture of compound feeding-stuffs under the conditions laid down in Article 4. 2. Aid may be granted for skimmed milk used in the manufacture of compound feeding-stuffs meeting the definition in Article 4. 3 . No aid shall be granted for skimmed milk powder in the unaltered state or incorporated in a mixture if it contains either : (b ) the quantity of skimmed milk powder to be denatured ; (c ) the place where denaturing will take place ; (d ) the expected duration of the denaturing process . The agency concerned may request additional information .  lucerne meal or grass meal , Article 4  one of the colouring matters listed in Article 2 ( b )  starch or puffed starch . However, aid may be granted despite the presence of starch or puffed starch in the product in question if 1 . Compound feeding-stuffs within the meaning of Article 2 ( 1 ) (d ) of Regulation (EEC) No 986/68 , shall be products : ( a ) containing less than 80% of skimmed milk powder with the addition of at least : 1 OJ No L 295 , 24.11.1969, p . 14 .  5% of non-butyric fats and at least 2% of starch or puffed starch , or2 OJ No L 69 , 22.3.1971 , p. 7 . 430 Official Journal of the European Communities ( b ) compound feeding-stuffs delivered by tanker or container to a farm or a breeding or fattening concern which uses these compound feeding-stuffs, under the conditions laid down in Articles 6 and 7. Article 6 1 . "When compound feeding-stuffs are delivered by tanker or container the following provisions shall apply :  2-5% of non-butyric fats and at least 2% of starch or puffed starch where 2-5 kilogrammes of lucerne meal or grass meal are incorporated per 100 kilogrammes of skimmed milk powder under the conditions referred to in Article 2 ( 1 ), (b ) whose composition is typical of animal feeding-stuffs, ( c ) which can be used directly as feed and which will not be processed or mixed before they reach the farm or breeding or fattening concern where they are used . 2 . Subject to the provisions of Article 5 , compound feeding-stuffs shall be packed in bags containing not more than 50 kilogrammes on which shall be printed, in clearly legible characters : ( a ) a statement that the contents are compound feeding-stuffs ; ( b ) a marking enabling the undertaking benefiting from the aid to be identified . This marking may be in code and in that case shall include the first letter of the name of the country of origin , ( a ) the undertaking receiving the aid shall , on application, be authorised to use this form of transport by the competent agency of the Member State on whose territory it is established; ( b) delivery shall be under administrative supervision . The supervision shall ensure in particular that delivery is made to a farm or to a breeding or fattening concern which uses feeding-stuffs. 2 . In this case the aid shall be paid only when the undertaking has supplied the competent agency with supporting documents establishing that delivery was made under the conditions referred to in paragraph 1 (b ). ( c) the month and year of manufacture . 3 . Member States may specify : Article 7  the composition which they consider to be typical of compound feeding-stuffs ,  the detailed rules for marking the packages as prescribed in paragraph 2, as well as additional information which may be given on a label . Member States shall inform the Commission of any measures which they take pursuant to the above provisions . 4 . Member States shall take all measures necessary to verify that skimmed milk powder in the unaltered state or in the form of mixtures which is the subject of an application for aid at the time of processing into compound feeding-stuffs has not previously benefited from aid . 1 . When delivery by tanker or container as described in Article 5 ( b ) takes place in a Member State other than the selling Member State, proof of delivery under the conditions set out in Article 6 ( 1 ) ( b ) shall be furnished by production of the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 . 2 . Sections 101 , 103 and 104 of the control copy shall be completed . Section 104 shall be completed by deleting what does not apply and making one of the following endorsements under the second indent :  'Application rÃ ¨glement (CEE) No 990/72  aliments composÃ ©s pour animaux destinÃ ©s Ã l'exploitation agricole ou exploitation d'Ã ©levage ou d'engraissement utilisatrices ',Article 5  'Anwendung Verordnung (EWG) Nr 990/72  fÃ ¼r landwirtschaftlichen Betrieb bzw. Aufzucht oder Mastbetrieb bestimmtes Mischfutter ', The provisions of Article 4 (2 ) shall not apply to : ( a ) compound feediing-stuffs in which 2-5 kilogrammes of lucerne meal or grass meal are incorporated per 100 kilogrammes of skimmed milk powder under the conditions referred to in Article 2 ( a ),  'Applicazione regolamento (CEE) n 990/72 ali ­ menti composti per animali destinati ad azienda agricola oppure ad adzienda di allevamento o di ingrasso utilizzatrice-', Official Journal of the European Communities 431  'Toepassing Verordening (EEG) nr 990/72 voor gebruik in landbouwbetrijven of veefokkerij of vetmesterij bestemd mengvoeder-', (Pursuant to Regulation (EEC) No 990/72 com ­ pound feeding-stuffs intended for a farm or breeding or fattening concern using compound feeding-stuffs). 3 . The importing Member State shall check that the consignee complies with the conditions set out in Article 6 ( 1 ) (b). (e ) date of receipt and quantities of skimmed milk and skimmed milk powder received unaltered or in the form of mixtures used in the manufacture of compound feeding-stuffs, together with the name and address of the supplier ; (f) date of manufacture of compound feeding-stuffs and quantities manufactured, with particulars of their composition and the percentage by weight of each ingredient ; (g) date of sale of skimmed milk, skimmed milk powder and compound feeding-stuffs and the quanties sold, together with the name and address*of the consignee ; (h) losses , samples , returns and exchanges of skimmed milk, skimmed milk powder and compound feeding-stuffs. 4 . The particulars listed in paragraph 3 shall be supported by delivery vouchers and invoices . Article 8 Article 9 The amount of the aid shall be that applicable on the day on which the skimmed milk or skimmed milk powder is denatured or on the day on which it is processed into compound feeding-stuffs . 1 . An undertaking producing compound feeding ­ stuffs may receive aid only : (a) if it has been approved for that purpose by the competent agency of the Member State on whose territory the production takes place, (b ) if it keeps the monthly record referred to in paragraph 3 . 2 . Approval shall be granted to undertakings which have suitable technical equipment and administrative and accounting methods which make it possible to satisfy both the provisions laid down in this Regulation and the additional requirements fixed pursuant to the provisions of Article 4 (3 ). Approval shall be withdrawn immediately if these guarantees cease to exist ; it shall be granted once more if the conditions are fulfilled . 3 . The monthly record of quantities shall include the following particulars : ( a) intake of milk and cream from producers ; (b ) intake of milk, skimmed milk and cream from dairies ; ( c) date of manufacture and quantities of skimmed milk and skimmed milk powder manufactured ; (d) quantities of other milk products manufactured ; Article 10 Member States shall take all measures necessary to ensure that the provisions laid down in this Regulation are complied with . Article 11 Regulation (EEC) No 1106/68 is hereby repealed . Article 12 This Regulation shall enter into force on 1 August 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1972 . For the Commission The President S. L. MANSHOLT